DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, first paragraph of Claim 1, of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 112, second paragraph of Claim 3, of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claims 1 and 3 – 4 as being unpatentable over Asao (U.S. Patent Application Publication No. 2005/0218558 A1) in view of Mortus (U.S. Patent No. 4,207,938), of record on page 2 of the previous Action, is withdrawn.


NEW REJECTIONS
Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 1 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Asao (U.S. Patent Application Publication No. 2005/0218558 A1) in view of Makino (U.S. Patent No. 8,579,566 B2).

	With regard to Claim 4, a busbar ‘80’ that is a conductor is disclosed by Asao, adjacent to a main portion ’42,’ and also to a nut, in Figure 10 (paragraph 0034). Asao does not explicitly disclose that the busbar is metal. However, it would have been obvious for one of ordinary skill in the art to provide for a busbar that is metal, as a conductor is disclosed. Asao also does not explicitly disclose that a height of the first part is higher than a height of the second part by an amount corresponding to a thickness of the metal busbar. However, Figure 10 schematically shows a metal busbar having the same thickness as the main portion. Figure 9 schematically shows a metal busbar alone, without a main portion. It would have been obvious for one of ordinary skill in the art to provide for a metal busbar having the same thickness as the main portion and adjacent to the second part, as a metal busbar having the same thickness as the main portion is shown schematically. It also would have been obvious to provide for a metal busbar alone, without a main portion, adjacent to the first part, as a metal busbar alone, without a main portion, is shown schematically. A height of the first part would therefore be higher than a height of the second part by an amount corresponding to a thickness of the metal busbar.

6. 	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Asao (U.S. Patent Application Publication No. 2005/0218558 A1) in view of Makino (U.S. Patent No. 8,579,566 B2) and further in view of Mortus (U.S. Patent No. 4,207,938).

Mortus teaches a nut having a circular first end portion, which is the base (column 2, lines 60 – 68; Figure 1), and a second end portion that is both hexagonal and circular, which is the upper end portion (column 3, lines 17 – 25; Figure 1), for the purpose of providing a strong thread engagement (column 6, lines 45 – 50).
It therefore would have been obvious for one of ordinary skill in the art to provide for a nut having a circular first end portion, which is the base, and a second end portion that is both hexagonal and circular, which is the upper end portion, for the purpose of providing a strong thread engagement as taught by Mortus. As shown in the middle of Figure 1, the circle of the top surface of the second end portion taught by Mortus has a smaller diameter than the hexagon. An outer diameter of the top surface of the second end portion of the first insert part would therefore be smaller than an outer diameter of the top surface of the second end portion of the second insert part.
	

7.	Applicant’s arguments regarding the 35 U.S.C. 112, first paragraph of Claim 1, 35 U.S.C. 112, second paragraph of Claim 3 and 35 U.S.C. 103(a) rejection of Claims 1 and 3 – 4 as being unpatentable over Asao (U.S. Patent Application Publication No. 2005/0218558 A1) in view of Mortus (U.S. Patent No. 4,207,938), of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to Claims 1 and 3 – 4.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782